       Case 2:20-cv-01196-DMC Document 12 Filed 10/20/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESHONE SMITH,                                     No. 2:20-CV-1196-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    HICKS,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s motions for leave to proceed in forma

19   pauperis (ECF Nos. 5 and 11). Plaintiff has submitted a declaration that makes the showing

20   required by 28 U.S.C. § 1915(a). The request to proceed in forma pauperis will, therefore, be

21   granted.

22                   Also before the Court is Plaintiff’s motion for an extension of time to submit his

23   prison trust account statement in support of his motions for leave to proceed in forma pauperis

24   (ECF No. 7). Plaintiff’s motion will be denied as unnecessary because the prison submitted

25   Plaintiff’s trust account statement electronically on July 17, 2020.

26                   Finally, the Clerk of the Court will be directed to update the docket to reflect an

27   additional named defendant.

28   ///
                                                         1
       Case 2:20-cv-01196-DMC Document 12 Filed 10/20/20 Page 2 of 3


 1           To:     The California Department of Corrections and Rehabilitation
                     1515 S Street, Sacramento, California 95814:
 2

 3                   Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action.

 4   In addition to any initial partial filing fee required to be assessed, Plaintiff will be obligated to

 5   make monthly payments in the amount of twenty percent of the preceding month’s income

 6   credited to Plaintiff’s inmate trust account. The agency referenced above is required to send to

 7   the Clerk of the Court the initial partial filing fee and thereafter payments from Plaintiff’s inmate

 8   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of

 9   $350.00 is paid in full. See 28 U.S.C. § 1915(b)(2).

10                   Accordingly, IT IS HEREBY ORDERED that:

11                   1.      Plaintiff’s motion for an extension of time (ECF No. 7) is denied as

12   unnecessary;

13                   2.      Plaintiff’s motions for leave to proceed in forma pauperis (ECF Nos. 5 and

14   11) are granted;

15                   3.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this

16   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);

17                   4.      The director of the agency referenced above, or a designee, shall collect

18   from Plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions

19   of 28 U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment

20   to be clearly identified by the name and number assigned to this action;

21                   5.      Thereafter, the director of the agency referenced above, or a designee, shall

22   collect from Plaintiff's inmate trust account the balance of the filing fee by collecting monthly

23   payments from plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the

24   preceding month's income credited to Plaintiff’s inmate trust account and forwarding payments to

25   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

26   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such

27   payments to be clearly identified by the name and number assigned to this action;

28   ///
                                                          2
       Case 2:20-cv-01196-DMC Document 12 Filed 10/20/20 Page 3 of 3


 1                  6.     The Clerk of the Court is directed to serve a copy of this order and a copy

 2   of Plaintiff's signed in forma pauperis affidavit to the address shown above;

 3                  7.     The Clerk of the Court is further directed to serve a copy of this order on

 4   the Financial Department of the court; and

 5                  8.     The Clerk of the Court is directed to update the docket to add “Officer B.

 6   Corraiejo” as a named defendant.

 7

 8   Dated: October 19, 2020
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
